Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 6-13, 16, 19, 22-25 and 27-31 are pending. Claims 6, 9, 12, 22-24 and 29-30 are amended. Claims 1-5,  14-15, 17-18, 20-21 and 26 are cancelled. Claim 31 is newly added. Claims 6-13, 16, 19, 22-25 and 27-31 are under current examination.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 2/16/2022, 5/24/2021, 2/25/2021, 5/27/2021, 3/20/2020 consisting of 55 sheets are in compliance with 37 CFR 1.97. Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a CON of 15/433,713 (filed 02/15/2017; issued as USPAT-10612094) which claims benefit of from provisional U.S. Application No. 62/297,217 (filed 02/19/2016). The instant application has been granted the benefit date, 19 February 2016, from the application 62/297,217.
  
Claim Rejections -  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Kim & Parikh
Claims 6-7, 9, 12-13, 16, 19, 22-24 and 29-31  are rejected under 35 U.S.C. 103 as unpatentable over Kim et al. (PLOS ONE | DOI:10.1371/journal.pone.0118670 February 23, 2015; pages 1 -16) in view of Parikh et al. (Tissue Engineering: Part B. 2015; 21 (4): 377-392).
Claim 31 is directed to:

    PNG
    media_image1.png
    296
    727
    media_image1.png
    Greyscale

Kim et al. teach “[i]n the latter protocol, pluripotent cells are sequentially treated with CHIR and IWP, in the absence of exogenous growth factors, to induce then subsequently inhibit Wnt signaling” (page 2/16, Introduction, 1st paragraph). Kim et al. Fig.2 (page 6/16) provides evidence that FGFR3, GATA6, BMP4, and ACVR1 are expressed after a method of inducing cardiomyocytes from hESCs by treatment with CHIR for 0-1 days, followed by treatment with IWP for days 3-5 (Fig.2). The instant application indicates that either angiogenic or ECM markers can be engraftment markers (Spec., page 3, lines 7-9). Additionally, the instant specification indicates that FGFR2 is an extracellular matrix gene that is express in HVPs (page 81, Table 6). Kim et al. teach that the following markers were detected on their induced cardiomyocyte cells: FGF10, BMP4, GATA6, ACVR1, and FGFR2 (Fig.2). Therefore, Kim et al. satisfies the limitation, “detecting expression of at least five engraftment marker in the HVPs to thereby identify engraftable HVPs.”  Similarly,  as the markers FGF10, BMP4, and GATA6 are induced in these cells, that suggests the limitations of claims 6, 7, 9, 12-13, 16, 19.   Therefore, Kim et al. teach that these markers are present in myocardial cells differentiated in a method like that described in claim 31. Therefore, the cells of Kim (Fig.2) also suggest the limitations of claims 13 and 16.
Kim demonstrates that one of their cells derived from culturing pluripotent stem cells with an agent that stimulates Wnt/ β-catenin signaling followed by an agent that inhibits Wnt/β-catenin signaling causes expression of two surface markers, FGFR3 and BMP4. Therefore, the office alleges that Kim has suggested identification of the same or similar cell as is currently claimed.
The conditions of culturing described in claim 31 differs slightly from that of Kim’s teachings even though both suggest methods where cardiomyocytes are produced when pluripotent cells are sequentially treated to induce then subsequently inhibit Wnt signaling.
Parikh et al. suggests that a very similar method can produce ventricular cardiomyocytes and that the optimal number of days for each treatment is a results effective variable, which could be optimized based in part on the other factors included in the medium during the differentiation culture procedure.
Parikh et al. teach, “Rather, Wnt inhibition in hPSCs by small molecules is an efficient mechanism to specify cardiac fate from mesoderm and some of these molecules may preferentially specify ventricular cardiomyocytes.... In conclusion, Wnt/β-catenin pathway activity is essential but not sufficient for initial commitment of hPSCs to cardiomyocytes. After mesoderm formation, Wnt/β-catenin inhibition can exclusively and efficiently specify cells to cardiomyocyte fates” (page 379, col.2, last paragraph, emphasis by examiner). In particular, Parikh et al. teach an in vitro method for cardiac differentiation of hPSCs: “In this protocol, the canonical Wnt pathway was activated by inhibiting GSK3β using shRNA or small molecules for 24 h and the same pathway is inhibited on day 3 with small molecules such as IWP2/4. Biphasic modulation of canonical Wnt pathway significantly increases the differentiation efficiency and reduces the length of cardiac differentiation with spontaneously contracting cells emerging as early as day 7/8 in several studies. Optimal outcomes are typically attained when the time for such modulation of Wnt/β-catenin is adjusted by 1-3 days (Fig. 4) and may require to be suited to other factors used, composition of media, and cell line in question” (page 385, col. 1, 1st paragraph), thereby suggesting the conditions are results effective variables suitable for optimization.
Furthermore, Parikh et al. suggest implanting the human ventricular progenitor cells to enhance cardiac function in the subject. Parikh et al teach “generating cardiomyocytes from hPSCs for cell therapies given that the resulting cells should resemble native cardiomyocytes closely for functional integration with the host tissues.” (page 386, col.2, last parag.), thereby suggesting the limitations of claim 31 directed to the preamble, “a method of transplanting engraftable human ventricular progenitor cells (HVPs)” and the active method step of “transplanting the engraftable the HVPs into the subject such that human ventricular tissue is engrafted in the subject to thereby enhance cardiac function in the subject.”   
Parikh further states (last paragraph, page 386):

    PNG
    media_image2.png
    622
    573
    media_image2.png
    Greyscale

The examiner interprets this paragraph as Parikh providing a road map towards full clinical implementation of cardiac/ventricular regeneration.  His conclusory sentence suggests his optimism: “Given the rapid progress thus far in the development of efficient strategies for the production of heart cells, we anticipate the realization of more hPSC-derived cardiac cell application envisioned in regenerative medicine” (page 386, last sentence).  The examiner concludes a person of ordinary skill in the art (POSITA) would understand that Parikh is expressing his confidence in the field of cardiac regeneration (and particularly ventricular regeneration). 
Therefore, in addition to providing a method for differentiating cardiomyocytes from hPSCs by activating and inhibiting Wnt signaling which is very like that of the instant claims, Parikh et al. also indicate that the optimal number of days for each treatment is a results effective variable, which could be optimized based in part on the other factors included in the medium during the differentiation culture procedure. MPEP2144.05(II)(A).
MPEP 2144.05(1) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”
Therefore, without evidence to the contrary, the cells derived from the culture method of Kim would seem to be the same as or identical to those produced under the culture methods of the instant claims.
MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Therefore, without evidence to the contrary, the cells derived from the culture method of Kim would seem to be the same as or identical to those produced under the culture methods of the instant claims.
MPEP 2113 indicates that “[Ejven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." in re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP 2113 further indicates that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion, in re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product, in re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In the view of the Office, the processes of the instant claims and those of Kim whereby the pluripotent stem cells are cultured with agents that activate Wnt-signaling and inhibit Wnt-signaling for a small number of days each cannot be distinguished based solely upon the cell markers identified as common between these two methods. Therefore, based upon the use of cell surface markers, the cardiomyocytes produced by Kim et al. seem to be identical or nearly identical to the engraftable human ventricular progenitor cells of the instant claims.
Claim 7 is directed to the method of claim 31, wherein five or more positive angiogenic markers are detected. Kim teaches FGF10, BMP4, ACVR1, GATA6 and FGFR2. The instant specification teaches that these same markers are angiogenic genes expressed in FIVPs (Table 1, page 69; Table 2, page 71).
 Claim 12 is directed to the method of claim 31, wherein the at least one engraftment marker is detected is at least one positive angiogenic marker and at least one positive extracellular matrix marker. Kim teaches BMP4 and GATA6.
Claim 13 is directed to the method of claim 6, wherein the at least one positive angiogenic marker is selected from the group consisting of: FGF10, PRKDI, CCBE1, PDGFRA, EPHB2, GATA2, NTRK1, PTGIS, BMPER, BMP4. CIGALT1, MEIS1, TBX1, PKNOX1, ID1, TCF21, HEYI, HOXB3, HGF, IL6, GHRL, IHH, SRPK2, GATA6. HAND1, AMOT, NRP2, PTEN, SEMA3E, APOLD1, SETD2, DAB2IP, KDR, PGF, EMP2, TALI, ACVR1. HIPK2, CSPG4, TNFAIP3, NRP1, NFATC4. CDC42, ANGPTL4, BCAS3, HIPK1. NRXN3, FZD5 and HHEX.
Kim et al. Fig.2 (page 6/16) provides evidence that GATA6, BMP4, and ACVR1 are expressed after a method of inducing cardiomyocytes from pESCs by treatment with CFIIR for 0-1 days, followed by treatment with IWP for days 3-5 (Fig.2). Therefore, Kim et al. teach that these markers are present in myocardial cells differentiated in a method like that described in claim 31.
Claim 16 is directed to the method of claim 9, wherein the at least one positive extracellular matrix marker is selected from the group consisting of: FGF10, SMOC1, CCBE1, COL6A6, ADAMTS12, COL19A1, LAMA1, BMP4. FBLN7, FBLN2, NDNF, HTRA1, HAPLN1, EMILINI, SPOCK3, PODNLI, IHH, ACAN, NID2, COL4A6, LAMC1 FMOD, MUC4, EMID1, HMCN1, NIDI, VCAN, CILP2, SOD3, ADAMTS3, ZP3, ANGPTL4, CRTAC1, LTBP4 and FREM.
Claim 19 is directed to the method of claim 12, wherein the at least one positive extracellular matrix marker is BMP4 or FGF10 and the wherein the at least one positive angiogenic marker is BMP4, ACVR1, or GATA6.
Claim 22 is directed to the method of claim 31, wherein the at least one engraftment marker detected is at least one negative angiogenic marker. Fig. 2 of Kim is an RNA sequence transcriptome heat map. This transcriptome map does not indicate the presence of any of the negative angiogenic markers listed in the instant specification at page 7, lines 5-9, namely ETS1, BAX, XBPI, TDGF1, C5AR1, EPFIA1, HS6ST1, SHCI, SP100, JAM3, CASP8, FLT4, SFRP2, HPSE, BAK1, GPXI, VAV3, VAV2, EGF, ADAM15 and AGGFI.  However, because the term, “negative angiogenic markers” has not been solely limited to those markers recited in the specification, the negative markers cited in the heat map are deemed sufficient to meet the claim limitations.
Claim 23 is directed to the method of claim31, wherein the at least one engraftment marker detected is at least one negative extracellular matrix marker. Fig. 2 of Kim is an RNA sequence transcriptome heat map. This transcriptome map does not indicate the presence of any of the negative extracellular matrix markers listed in the instant specification at page 7, lines 10-12, namely FKBPIA, CLU, TFPI2, PLSCRI, FBLN5, VWAI, ADAMTSI6, MMP25, SFRP2 and SODI.  However, because the term, “negative extracellular matrix markers” has not been solely limited to those markers recited in the specification, the negative markers cited in the heat map are deemed sufficient to meet the claim limitations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice a method of implanting cells engraftable human cells, the method comprising: detecting expression of at least one engraftment marker in the cells to thereby identify engraftable cells, wherein: the cells also express at least one surface marker selected from the group consisting of: JAG1, FZD4, LIFR, FGFR3 and/or TNFSF9 and wherein the engraftable cells are obtained from a culture of day 5-7 cardiac progenitor cells (CPCs), wherein the culture of day 5-7 CPCs is obtained by subjecting human pluripotent stem cells to activation of the Wnt/(3-catenin signaling on day 0, followed by inhibition of Wnt/(3-catenin signaling from day 3 to day 5.
The person of ordinary skill in the art would have been motivated to make those modifications because Kim et al. teach practice a method of identifying engraftable human cells, the method comprising: detecting expression of at least one engraftment marker (e.g., BMP4) in the cells to thereby identify engraftable cells, wherein: the cells also express at least one surface marker FGFR3.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Each of the elements (method of identifying human cells having the marker FGFR3, and BMP4; method of producing cardiomyocytes by activating human pluripotent stem cells with a Wnt-signaling agent followed by inhibiting Wnt signaling) are taught by Kim or Parikh and further they are taught in various combinations and are shown to be used as for identifying cells having the recited marker profile.
The skilled artisan would have had a reasonable expectation of success in combining the teachings from within Kim et al. and Parikh et al. because each of these teachings generated cells by well-established methods. The claimed marker profile would be simple for a skilled artisan to measure and merely requires that the researcher provide a gene chip or other means with the desired marker binding agent.
Therefore the method as taught by Kim et al. in view of Parikh et al. would have been prima facie obvious over the method of the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-13, 16, 19, 22-25 and 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,612,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US-10612094 are species of the claims of the current application.

Allowable Subject Matter
Claims 8, 10-11, 25, 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is directed to the method of claim 31, wherein five or more positive extracellular matrix markers are detected. Kim teaches FGF10, BMP4, and FGFR2.
The instant specification teaches that these same 3 markers are extracellular matrix genes expressed in FIVPs (Table 5, page 79; Table 6, page 81). However, there is no prior art that can supplement the remaining 2 extracellular markers. Parikh et al. teach (Fig. 3B) that certain additional angiogenic markers might be obvious, but not that it would be obvious to supplement the teachings of Kim with additional extracellular matrix markers.  
Conclusion
No claims are allowed.  

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633